698 S.E.2d 400 (2010)
McCRACKEN AND AMICK, INCORPORATED d/b/a The New Vemco Music Co. and Ralph Amick,
v.
Beverly Eaves PERDUE, in her official capacity as Governor of North Carolina.
No. 37P10.
Supreme Court of North Carolina.
June 16, 2010.
Harrell H. Stevens, Jr., for McCracken and Amick, Inc. et al.
Mark Davis, for Beverly Eaves Perdue.
Prior report: ___ N.C.App. ___, 687 S.E.2d 690.

ORDER
Upon consideration of the petition filed on the 25th of January 2010 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."